IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF THE      §
  PETITION OF ACAY LAMPKINS § No. 396, 2017
  FOR A WRIT OF MANDAMUS    §

                          Submitted: October 23, 2017
                           Decided: October 25, 2017

                                  ORDER

      This 25th day of October 2017, it appears to the Court that, on October

10, 2017, the Senior Court Clerk issued a notice to the petitioner to show cause

why his writ should not be dismissed as an inappropriate attempt to seek

interlocutory review in a pending criminal case. The petitioner failed to

respond to the notice to show cause within the required ten-day period.

Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the petitioner’s writ is DISMISSED.

                                 BY THE COURT:


                                 /s/ Karen L. Valihura
                                        Justice